--------------------------------------------------------------------------------

OPTION AGREEMENT

THIS Option Agreement (this “Agreement”) dated _____________________ , is made
by and between Convenience TV Inc. (the “Company”), and 
_______________________, the undersigned optionee (the “Optionee”), of
_____________________________ , ______________, ____________________________.

The purpose of this AGREEMENT is to set forth the terms whereby the Optionee
will hold an option to acquire _______________ shares of its common stock (the
“Shares”) from the Company.

The following numbered paragraphs reflect the entire understanding of the
arrangement between Optionee and Company.

1.

Terms and Conditions of Option

In consideration for certain consulting services rendered to the Company by
Optionee, the Company hereby grants to the Optionee the option (the “Option”) to
purchase, subject to the terms and conditions of this Agreement, the Shares, at
an exercise price of $__________ per Share (the “Option Price”).

The term (the “Option Term”) of the Option shall commence on the date of this
Agreement and shall expire on the __________ anniversary of the date of this
Agreement (the “Expiration Date”). The Option shall vest immediately.

2.

Terms of Settlement

On or before the Expiration Date, the Option may be exercised, from time to
time, in whole or in part (but for the purchase of whole shares only), by
delivery of a written notice (the “Notice”) from the Optionee to the Company,
which Notice shall:

  (a)

state that the Optionee elects to exercise the Option;

        (b)

state the number of shares with respect to which the Option is being exercised
(the “Optioned Shares”);

        (c)

state the date upon which the Optionee desires to consummate the purchase of the
Optioned Shares (which date must be prior to the termination of such Option and
no later than 30 days from the delivery of such Notice); and

Payment of the Option Price for the Optioned Shares shall be made by delivery of
cash, money order or a certified check to the order of the Company in an amount
equal to the Option Price.

--------------------------------------------------------------------------------

Page | 2

Notice must be delivered by mail to:

Convenience TV Inc.
248 Main Street
Venice, CA 90291

Attention: Chief Financial Officer and Treasurer.

or to such other address or facsimile transmission number as the Company may
designate as its executive office by public notice or by written notice to the
Optionee.

Restricted Status of the Shares; Subsequent Dispositions

The Optionee hereby confirms its understanding that the Shares to be delivered
to the Optionee will be “restricted securities” as that term is defined in Rule
144 under the under the Securities Act of 1933, as amended (the “Securities
Act”), and agrees that such Shares shall bear a restrictive legend indicating
that they have not been registered under the Securities Act. The Optionee hereby
agrees that it shall not make any subsequent offer, sale, transfer, or pledge of
Shares unless such disposition is pursuant to registration under the Securities
Act and any applicable securities laws of any state or pursuant to an exemption
therefrom.

3.

Representations and Warranties of Company

Company represents and warrants that:

  (a)

immediately prior to and at the exercise of the Option, the Company shall be the
legal and beneficial owner of the Shares and the Company shall transfer to the
Optionee the Shares free and clear of all liens, restrictions, covenants or
adverse claims of any kind or character;

        (b)

the Company has the legal power and authority to execute and deliver this
Agreement and all other documents required to be executed and delivered by the
Company hereunder and to consummate the transactions contemplated hereby;

        (c)

there are no investigations, actions, suits or proceedings, administrative or
otherwise, threatened or pending to the knowledge of the Company that affect
each Company’s rights to their respective Shares or the sale of their respective
Shares;

        (d)

the warranties and representations of the Company and the provisions hereof
shall survive the date hereof, and the consummation of the transactions
contemplated herein;


--------------------------------------------------------------------------------

Page | 3

  (e)

the Company shall indemnify, defend and hold harmless Optionee from and against
all liabilities incurred by Optionee, directly or indirectly, including without
limitation, all reasonable attorney’s fees and court costs, arising out of or in
connection with the purchase of the Company’s Shares set forth in this
Agreement, except where fraud, intent to defraud or default of payment evolves
on the part of Optionee; and

        (f)

such Company is not insolvent, is not in receivership, nor is any application
for receivership pending; no proceedings are pending by or against it in
bankruptcy or reorganization in any State or Federal court, nor has it committed
any act of bankruptcy.


4.

Optionee’s Representations

The Optionee hereby represents, warrants and covenants to the Company the
following:

     4.01 Transfer Restrictions. Purchasers (and/or assigns) agree that the
shares underlying the Option being acquired pursuant to this Agreement may be
sold, pledged, assigned, hypothecated or otherwise transferred, with or without
consideration (“Transfer”) only pursuant to an effective registration statement
under the Securities Act of 1933, as amended (the “Act”), or pursuant to an
exemption from registration under the Act.

     4.02 Investment Intent. The Optionee is acquiring the Option for its own
account for investment, and not with a view toward distribution thereof.

     4.03 No Advertisement. The Optionee acknowledges that the Options have been
offered to them in direct communication between them and the Company, and not
through any advertisement of any kind.

     4.04 Knowledge and Experience. The Optionee acknowledges that they have
been encouraged to seek their own legal and financial counsel to assist them in
evaluating this purchase. The Optionee acknowledges that the Company has given
them and all of their counselors’ access to all information relating to the
Company’s business that they or any one of them have requested. The Optionee
acknowledges that it has sufficient business and financial experience, and
knowledge concerning the affairs and conditions of the Company so that they can
make a reasoned decision as to this purchase of the Option and are capable of
evaluating the merits and risks of this purchase.

     4.05 Accredited Investor. The Optionee is either:

  (a)

an “Accredited Investor” as defined in Regulation D of the Act; or

        (b)

a close personal friend of a director or executive officer of the Company and
has known the director or executive officer for a sufficient period of time to
be in a position to assess the capabilities and trustworthiness of the said
person; or a close business associate of the Company and has had sufficient
prior business dealings with the director or executive officer to be in a
position to assess the capabilities and trustworthiness of the said person; and
either alone or with the Optionee’s professional advisers who are unaffiliated
with, have no equity interest in and are not compensated by the Company or any
affiliate or selling agent of Sellers, directly or indirectly, has sufficient
knowledge and experience in financial and business matters that the Otionee is
capable of evaluating the merits and risks of an investment in the Option
offered by the Company and of making an informed investment decision with
respect thereto and has the capacity to protect the Optionee’s own interests in
connection with the Optionee’s proposed investment in the Option.


--------------------------------------------------------------------------------

Page | 4

5.

Entire Agreement

This Agreement sets forth the entire understanding and agreement between the
parties with reference to the subject matter hereof, and there are no other
agreements, inducements, understandings, restrictions, warranties or other
representations verbal or otherwise between the parties other than those set
forth herein.

6.

Legal Agreement

By the signatures of their appointed representatives appearing below, the
Optionee and Company will have duly executed and delivered this agreement,
constituting a legal, valid and binding agreement enforceable under the laws of
the State of California in accordance with its terms.

7.

Further Acts

Each party to this Agreement agrees to perform any further acts and execute and
deliver any documents that may be reasonably necessary to carry out the
provisions of this Agreement.

8.

Survival

This Agreement shall be binding on, and shall inure to the benefit of, the
parties and their respective heirs, legal representatives, successors and
assigns.

9.

Notice

All notices, requests, demands and other communications required or permitted
under this Agreement shall be in writing, and shall be deemed to have been duly
given (1) on the date of delivery, if delivered personally, or sent by facsimile
by 3:00 p.m. local time at the place of delivery on such date, followed by an
original delivered by first class mail, registered or certified, return receipt
requested, postage prepaid, to the party to whom notice is to be given, (2)
within 72 hours after mailing, if mailed to the party to whom notice is to be
given, by first class mail, registered or certified mail, return receipt
requested, postage prepaid, or (3) on the following day if sent by a nationally
recognized overnight delivery services, in each case, properly addressed to the
party at his address set forth on the signature page of this Agreement or any
other address that any party may designate by written notice to the others.

--------------------------------------------------------------------------------

Page | 5

10.

Assignment and Termination

No party may assign either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other party.

11.

Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

CONVENIENCE TV INC.

Per:     Authorized Signatory  


  )     )     )     )     )     )     ) Per: ___________________________   )    
)     )     )     )     )  


--------------------------------------------------------------------------------